Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered April 21, 2008, convicting defendant upon his plea of guilty of the crime of rape in the first degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to rape in the first degree. He was subsequently sentenced, in accordance with the plea agreement, to 15 years in prison to be followed by five years of postrelease supervision. Defendant appeals.*
Defendant’s sole contention is that the sentence is harsh and excessive. Upon reviewing the record, we disagree. Defendant has a lengthy criminal record, has had several orders of protection issued against him prohibiting contact with various women and expressed no remorse for his conduct. Accordingly, we find no abuse of discretion nor the existence of extraordinary circumstances warranting a reduction of the sentence—which is *1206within the permissible statutory range—in the interest of justice (see People v Wilson, 61 AD3d 1269, 1272-1273 [2009]; People v Kennard, 60 AD3d 1096, 1097 [2009], lv denied 12 NY3d 926 [2009]).
Cardona, P.J., Mercure, Spain, Kane and Stein, JJ., concur. Ordered that the judgment is affirmed.

 Although the original plea offer included a waiver of the right to appeal, the record does not establish that defendant waived this right and the People concede this fact.